Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/8/2021 has been entered.
Information Disclosure Statement
3.	The information disclosure statement (IDS) was submitted on 1/8/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 3, 8, 10, 12, 16, 20-22, 24-26 and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2015/0368054 (Kowase et al.) (hereinafter “Kowase”) in view of U.S. Patent No. 7,748,320 (Ikeda) (hereinafter “Ikeda”). 
Regarding claim 1, Figs. 1-4 of Kowase discloses a feeding device (Fig. 1) comprising:
a roller feeding unit (including 72 and 74) having rollers for feeding a sheet on a feeding table (71) along a feeding path (path in Fig. 1), and a drive unit (numbered paragraphs [0068] and [0069]) for moving the rollers;
a sheet detection sensor (40) that is provided in the feeding path (path in Fig. 1) in a downstream of the roller feeding unit (including 72 and 74) and detects presence or absence of the sheet; and 
a control unit (Fig. 2) for controlling the drive unit (numbered paragraphs [0068] and [0069]),
wherein said control unit (Fig. 2) controls the drive unit (numbered paragraphs [0068] and [0069]) so as to execute a first operation of moving said rollers in a feeding 
wherein if said first operation is executed and an arrival of said sheet fed by the rollers cannot be detected by said sheet detection sensor (40), said control unit (Fig. 2) controls said drive unit (numbered paragraphs [0068] and [0069]) so as to execute a low speed feeding of moving said rollers in said feeding direction at a second speed lower than said first speed by said feeding amount or so as to execute a reverse feeding of moving said rollers in a reverse feeding direction opposite to said feeding direction by a reverse feeding amount capable of feeding said sheet fed by the rollers, up to said feeding table (71), and
wherein said control unit (Fig. 2), if said low-speed feeding is executed and an arrival of said sheet fed by the rollers cannot be detected by said sheet detection sensor (40), controls said drive unit so as to execute said reverse feeding.  See, e.g., numbered paragraphs [0055] – [0056], [0073] and [0076] of Kowase.  Kowase discloses most of the limitations of claim 1, but shows a control unit (Fig. 2) that operates the drive unit (numbered paragraphs [0068] and [0069]) of the roller feeding unit (including 72 and 74), rather than showing a control unit that operates a belt drive unit of a suction feeding unit with a belt, as claimed.  
However, Figs. 1-11 of Ikeda teach a suction feeding unit (Figs. 2-5) with a belt (5) for feeding a sheet on a feeding table along a feeding path in a suction state, and a belt drive unit (12 and 12) for moving said belt (5).  Ikeda also explicitly teaches that this suction feeding unit (Figs. 2-5) is an art known equivalent to a roller feeding unit (Figs. Kowase.  It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to provide the Kowase apparatus with a suction feeding unit having a belt, because Ikeda explicitly teaches that a suction feeding unit with a belt is an art known equivalent to a roller feeding unit such as taught by Kowase.  Providing the Kowase apparatus with a suction feeding unit, in a manner as taught by Ikeda, results in a feeding device with a suction feeding unit having a belt that feeds sheets in a suction state, as claimed.  All of the limitations of claim 1 are met by the cited combination of references.
Regarding claim 3, providing the Kowase apparatus with a suction feeding unit having a belt, in a manner as taught by Ikeda, results in the control unit controlling the belt drive unit so as to repeat the low-speed feeding after executing the first operation and then further the reverse feeding or so as to repeat the reverse feeding after executing the low-speed feeding.  This can occur every time another sheet does not reach the sheet detection sensor during feeding.
Regarding claim 8, providing the Kowase apparatus with suction feeding unit having a belt, in a manner as taught by Ikeda, results in the control unit controlling said belt drive unit so as to move said belt in the reverse feeding direction at a third speed lower than said first speed.  Feeding a sheet at the first speed in the feeding direction is feeding at a positive speed, whereas feeding the sheet at a third speed in the reverse direction opposite to the feeding direction is feeding at a negative speed (i.e., lower speed relative to the feeding direction).  As such, the third speed is lower than the first speed relative to the feeding direction. 
Kowase apparatus with suction feeding unit having a belt, in a manner as taught by Ikeda, results in the control unit changing said second speed depending on a size and/or basis weight of said sheet.  The first speed in the feeding direction is a positive speed, whereas the second speed in the reverse feeding direction opposite to the feeding direction is negative speed (i.e., lower speed relative to the feeding direction).  Changing the sheet length results in more or less feeding in the reverse direction.  This results in change in the amount of negative feeding (i.e., lower or higher feeding speed relative to the feeding direction) based upon sheet length (i.e., sheet size).  The longer the sheet is that is fed in the reverse direction, the lower the feeding speed is relative to the feeding direction.
Regarding claim 12, providing the Kowase apparatus with suction feeding unit having a belt, in a manner as taught by Ikeda, results in the control unit changing said third speed depending on size of said sheet.  The first speed in the feeding direction is a positive speed, whereas the third speed in the reverse feeding direction opposite to the feeding direction is negative speed (i.e., lower speed relative to the feeding direction).  Changing the sheet length results in more or less feeding in the reverse direction.  This results in change in the amount of negative feeding (i.e., lower or higher feeding speed relative to the feeding direction) based upon sheet length (i.e., sheet size).  The longer the sheet is that is fed in the reverse direction, the lower the feeding speed is relative to the feeding direction. 
Regarding claim 16, Kowase in view of Ikeda teaches a lift driving unit (numbered paragraph [0046] of Kowase),
Kowase) can be lifted up/down by said lift driving unit (numbered paragraph [0046] of Kowase) and said control unit (Fig. 2 of Kowase), when moving said belt (belt 5 of Ikeda) in said reverse feeding direction, controls said lift driving unit (numbered paragraph [0046] of Kowase) so as to descend said feeding table (71 of Kowase).  See also numbered paragraph [0055] of Kowase.
Regarding claim 20, Kowase in view of Ikeda teaches a sheet processing device comprising:
a feeding device according to claim 1; and
a sheet processing unit (including elements 10Y, 10M, 10K, 12-16, and 20-24 of Kowase) for executing a predetermined processing (image forming) on a sheet supplied by said feeding device.
Regarding claim 21, Figs. 1-4 of Kowase show a feeding device comprising:
a roller feeding unit (including 74 and 72) having rollers for feeding a sheet on a feeding table (71) along a feeding path (path in Fig. 1), and a drive unit (numbered paragraphs [0068] and [0069]) for moving said rollers;
a sheet detection sensor (40) that is provided in said feeding path (path in Fig. 1) in a downstream of said roller feeding unit (including 74 and 72) and detects presence or absence of the sheet; and
a control unit (Fig. 2) for controlling said drive unit (numbered paragraphs [0068] and [0069]),

wherein if said first operation is executed and an arrival of said sheet fed by the rollers cannot be detected by said sheet detection sensor (40), said control unit (Fig. 2) controls said drive unit (numbered paragraphs [0068] and [0069]) so as to execute a low-speed feeding of moving said rollers in said feeding direction (left) at a second speed lower than said first speed by said feeding amount or so as to execute a reverse feeding of moving said rollers in a reverse feeding direction opposite to said feeding direction (left) by a reverse feeding amount capable of feeding said sheet fed by the rollers, up to said feeding table (71), and
wherein said control unit (Fig. 2) controls said drive unit (numbered paragraphs [0068] and [0069]) to execute said low-speed feeding after said reverse feeding.  Kowase discloses most of the limitations of claim 21, but shows a control unit (Fig. 2) that operates the drive unit (numbered paragraphs [0068] and [0069]) of the roller feeding unit (including 72 and 74), rather than showing a control unit that operates a belt drive unit of a suction feeding unit with a belt, as claimed.  
However, Figs. 1-11 of Ikeda teach a suction feeding unit (Figs. 2-5) with a belt (5) for feeding a sheet on a feeding table along a feeding path in a suction state, and a belt drive unit (12 and 12) for moving said belt (5).  Ikeda also explicitly teaches that this suction feeding unit (Figs. 2-5) is an art known equivalent to a roller feeding unit (Figs. Kowase.  It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to provide the Kowase apparatus with a suction feeding unit having a belt, because Ikeda explicitly teaches that a suction feeding unit with a belt is an art known equivalent to a roller feeding unit such as taught by Kowase.  Providing the Kowase apparatus with a suction feeding unit, in a manner as taught by Ikeda, results in a feeding device with a suction feeding unit having a belt that feeds sheets in a suction state, as claimed.  All of the limitations of claim 21 are met by the cited combination of references.
Regarding claim 22, Kowase in view of Ikeda teaches that said control unit (Fig. 2 of Kowase) controls said belt drive unit (taught by Ikeda) so as to repeat executing said low-speed feeding after executing said reverse feeding.  This can occur every time another sheet does not reach the sheet detection sensor during feeding. 
Regarding claim 24, providing the Kowase apparatus with suction feeding unit having a belt, in a manner as taught by Ikeda, results in the control unit controlling said belt drive unit so as to move said belt in the reverse feeding direction at a third speed lower than said first speed.  Feeding a sheet at the first speed in the feeding direction is feeding at a positive speed, whereas feeding the sheet at a third speed in the reverse direction opposite to the feeding direction is feeding is a negative speed (i.e., lower speed relative to the feeding direction).  As such, the third speed is lower than the first speed relative to the feeding direction. 
Regarding claim 25, providing the Kowase apparatus with suction feeding unit having a belt, in a manner as taught by Ikeda, results in the control unit changing said 
Regarding claim 26, providing the Kowase apparatus with suction feeding unit having a belt, in a manner as taught by Ikeda, results in the control unit changing said third speed depending on size of said sheet.  The first speed in the feeding direction is a positive speed, whereas the third speed in the reverse feeding direction opposite to the feeding direction is negative speed (i.e., lower speed relative to the feeding direction).  Changing the sheet length results in more or less feeding in the reverse direction.  This results in change in the amount of negative feeding (i.e., lower or higher feeding speed relative to the feeding direction) based upon sheet length (i.e., sheet size).  The longer the sheet is that is fed in the reverse direction, the lower the feeding speed is relative to the feeding direction.
Regarding claim 28, Kowase in view of Ikeda teaches a lift driving unit (numbered paragraph [0046] of Kowase),
wherein said feeding table (71 of Kowase) can be lifted up/down by said lift driving unit (numbered paragraph [0046] of Kowase) and said control unit (Fig. 2 of Kowase), when moving said belt (belt 5 of Ikeda) in said reverse feeding direction, controls said lift driving unit (numbered paragraph [0046] of Kowase) so as to descend said feeding table (71 of Kowase).  See also numbered paragraph [0055] of Kowase.
Regarding claim 29, Kowase in view of Ikeda teaches a sheet processing device comprising:
a feeding device according to claim 21; and
a sheet processing unit (including elements 10Y, 10M, 10K, 12-16, and 20-24 of Kowase) for executing a predetermined processing (image forming) on a sheet supplied by said feeding device.
Response to Arguments
5.	Applicant’s arguments with respect to claim(s) 1, 3, 8, 10, 12, 16, 20-22, 24-26 and 28-29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter
6.	Claims 6, 14, 23, and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Application Publication No. 2010/0258407 (Krause et .	
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS A MORRISON whose telephone number is (571)272-7221.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

















/THOMAS A MORRISON/Primary Examiner, Art Unit 3658